Citation Nr: 1145671	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  10-44 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to waiver of overpayment of indebtedness in the amount of $46,114.00.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




 


INTRODUCTION

The Veteran served on active duty from July 1965 to January 1969.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 decision of the Committee on Waivers and Compromises (Committee) at a Department of Veterans Affairs (VA) Regional Office (RO), in Philadelphia, Pennsylvania.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a February 2010 determination, a waiver of overpayment of indebtedness in the amount of $46,114.00 was denied.  In October 2010, the Veteran perfected an appeal of the determination and the VA Form 9 filed reflects the Veteran requested the opportunity to testify at a hearing before a Veterans Law Judge at his local VA office.  A basic principle of veterans' law is that the Board shall decide an appeal only after affording the claimant an opportunity for a hearing. 38 U.S.C.A. § 7104  (West 2002).  Pursuant to 38 C.F.R. § 20.700 (2011), a hearing on appeal before the Board will be granted if an appellant expresses a desire to appear in person.  To date, he has not been afforded a hearing regarding this issue.  The Veteran must be scheduled for the requested hearing. 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested Travel Board hearing at the RO in regard to the issue of waiver of overpayment of indebtedness.  The Veteran and his representative must be provided proper notice of the date and time of the scheduled hearing and the notification must be documented in the claims file.  
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



